COCO mA AN Dn fF WW NY

Mo wo NO NHN KN KN NY NY NO RRR RR Re Re Re Re
On Dn FP WY NYO KF CO UO WN DN FP WW NY KF OC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ARMEN MANUCHARYAN, an
individual:

Plaintiff,
Vv.

BMW OF NORTH AMERICA, LLC,
Delaware Limited Liability Company;
and DOES | to 25, inclusive,

Defendants.

Case No. 2:19-cv-03230 AB (AGRx)
[Filed: February 20, 2019]
[Removed: April 24, 2019]

Hon. André Birotte Jr.
Courtroom 7B

q | ORDER GRANTING
STIPULATION FOR DISMISSAL

DISCOVERY CUT-OFF: 04/23/20
MOTION CUT-OFF: 05/15/20
TRIAL DATE: 06/23/20

 

 

Having reviewed the Parties’ Stipulation for Dismissal (Dkt. No. 17),

the Court hereby DISMISSES the above-captioned action with prejudice,
pursuant to Federal Rule of Civil Procedurg,41(a)(1)(A)(1)

IT ISSO ORDERED.

Dated: April 14, 2020

  

oe

Arable André Birotte Jr.
JUDGE OF THE UNITED STATES
DISTRICT COURT

l. 2:19-cv-03230 AB (AGRx)

 

 

 

 
